Citation Nr: 1503787	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to an increased monthly rate of Department of Veterans Affairs compensation at the married rate for compensation for accrued benefits purposes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to December 1970.  He died in March 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The appellant testified at an RO hearing in December 2009, and before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing at the RO in October 2012.

This matter was previously before the Board in January 2012, at which time the Board granted service connection for the cause of the Veteran's death, dismissed a claim for entitlement to benefits under 38 U.S.C.A. § 1151, and remanded the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU for accrued benefits purposes.  The case was remanded so that a notice letter could be provided, and a statement of the case issued.  The directives of the Board's remand have been accomplished with respect to the increased rating claim for PTSD and claim for a TDIU for accrued benefits purposes.  The appellant subsequently appealed these matters to the Board.  

The appellant mentioned in passing some arguments pertaining to her increased rating claim for PTSD and TDIU for accrued benefits purposes at a July 2011 Board hearing before another VLJ that was addressing the service connection claim for cause of the Veteran's death, and a claim pursuant to 38 U.S.C.A. § 1151.  The VLJ presiding over the hearing also mentioned that the appellant had an outstanding claim for increased rating for PTSD and TDIU for accrued benefits.  Normally when a claimant testifies before a VLJ regarding an issue he or she has a right to have the same VLJ sign the decision regarding the matter.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014) (VLJs who participate in hearings must participate in making the final determination of the claim involved.).  In cases where there is more than one hearing, a panel decision is created so that three VLJs can sign the decision, and the appellant is also offered the opportunity to testify at a third hearing, since the panel signing the decision consists of three VLJs.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The holding in Arneson does not apply to the present case, however, as the issues of entitlement to an increased rating for PTSD and TDIU for accrued benefits purposes were not yet on appeal at the time of the July 2011 hearing.  The appellant did not properly appeal the issues until she was provided with a statement of the case in June 2012 and then filed a VA form 9 appealing the matter in July 2012.  Therefore, the appellant does not need to be offered the chance to have another hearing pursuant to Arneson and the decision below will only be signed by the VLJ who presided over the October 2012 Board hearing.

Finally, the issue before the Board does not involve a substitution case, wherein the appellant is substituted for the Veteran and the record is not restricted to the evidence in the file at the time of death as is the case with claims for accrued benefits purposes.  The substitution regulations only apply to cases where the Veteran died as of October 10, 2008.  The Veteran in this case died in March 2008, as noted.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West 2014)). 

The issue of whether the Veteran should have received the married rate for compensation for PTSD for accrued benefits purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his lifetime, the Veteran filed an increased rating claim for PTSD in April 2007 and a formal claim for a TDIU in February 2008.

2.  The Veteran died in March 2008; and the appellant, who is the surviving spouse of the Veteran, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in May 2008.  

3.  The Veteran's PTSD was manifested by symptoms causing occupational and social impairment due to impaired memory, difficulty with concentration, isolative behavior, trouble working due in part to his attitude, troubled relationships with his children, impaired judgment in that he had a history of alcohol and drug abuse, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

4.  The Veteran's service-connected PTSD did not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but not higher, for PTSD have been met, effective April 23, 2007, for purposes of accrued benefits.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a total disability rating based on unemployability due to service-connected disability have not been met and there is no evidence to warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  June 2008 and April 2012 letters satisfied the duty to notify provisions, notified the appellant of the criteria to substantiate a claim for accrued benefits, and listed the regulations pertinent to the establishment of an effective date and disability rating.  While the April 2012 letter was sent after the initial adjudication of the claim in November 2008, the claim was readjudicated in a June 2012 statement of the case after the April 2012 letter, thereby curing any timing deficiencies in the notice.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits).  As such, there was no defect with respect to timing of the VCAA notice. 

In addition, the duty to assist has been satisfied in this case.  Prior to the Veteran's death, the claims file contained the Veteran's service treatment records, VA treatment records, and VA examination reports.  There is no indication of any additional outstanding VA treatment records that were in VA's constructive possession at the time of the Veteran's death.  38 C.F.R. § 3.1000 (d)(4) (2014). The Board notes that in May 2012 some of the Veteran's Social Security Administration (SSA) records on CD were associated with the file.  A remand for the complete records is not appropriate.  

Claims for accrued benefits may only be determined based on evidence that was physically present or constructively present in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of documents generated by VA that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  SSA records, however, are not generated by the VA, and therefore are not constructively part of the record. Although the Board has actual knowledge of the existence of the Veteran's SSA disability award, the Board is prohibited from considering any associated SSA records in the adjudication of the appellant's accrued benefits claim, as no such records, if in existence, were physically or constructively present within the Veteran's claims folder when he died.  Therefore, VA's duty to assist does not require that the Veteran's SSA records be requested before adjudicating the appellant's accrued benefits claim.

Also of record and considered in connection with the appeal are the transcripts of the December 2009 RO hearing and October 2012 Board hearing, along with various written statements provided by the Veteran, the appellant, and her representative, on her behalf.  The appellant testified as to Vet Center records, which are not in the file.  However, again, these are not VA-generated records; therefore, VA has no duty to obtain them since this is an accrued benefits claim and the only relevant information is that which was in the file (or constructively of record) at the time of the Veteran's death.

As regards the RO and Board hearings, the appellant was provided an opportunity to set forth her contentions during the hearings before the RO and the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2009 and October 2012 hearings, the RO officer and undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the nature of the Veteran's PTSD symptoms and his employability status. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, both the RO officer and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearings were legally sufficient. 

The appellant has been accorded the opportunity to present evidence and argument in support of her claims. 

II.  Accrued Benefits

Upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In this case, as the Veteran died in March 2008, after December 16, 2003, an accrued beneficiary may receive the full amount of any award for accrued benefits.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a)  (repealing the two-year limit on accrued benefits effective December 16, 2003). 

Here, the appellant is the surviving spouse of the Veteran and filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child in May 2008.  Therefore, her claim is timely as she filed within one year of the Veteran's death.  Moreover, the marriage certificate of record indicates that she meets the spousal requirements.

The next inquiry is whether the Veteran had a pending claim at the time of his death.  

The RO originally granted service connection for PTSD in an April 2006 rating decision, assigning a 10 percent rating, effective June 30, 2004.  Notice of the rating decision was sent on April 21, 2006.  On April 23, 2007, the RO received the Veteran's request that his claim be "reopened."  The RO later clarified with the Veteran that he meant to file an increased rating for PTSD in a June 2007 telephone contact.  In July 2007 the RO granted an increased rating of 30 percent for the Veteran's PTSD, effective April 23, 2007.  The Veteran filed a notice of disagreement with the rating assigned for his PTSD in December 2007 and also noted that he was unemployable and felt that his PTSD rating should be 100 percent.  He filed a formal claim for a TDIU in February 2008.  However, he died in March 2008, as noted.
  
As the Veteran's April 2007 increased rating claim and claim for a TDIU remained pending and the appellant met the other timing and spousal relationship requirements, the appellant had standing to file the claim for accrued benefits.

The Board must now turn to the merits of the claims for an increased rating for PTSD and a TDIU for purposes of accrued benefits.  

A.  Increased Rating for PTSD

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must also determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there was not a material change in the level of impairment in the Veteran's PTSD since the date of his increased rating claim and a uniform rating is warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As noted above, the Veteran was assigned a 30 percent rating for his PTSD, effective April 23, 2007. 

The evaluation for the Veteran's PTSD is based on a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2014).  Ratings are assigned according to the manifestation of particular symptoms.   However, the use of the term "such as" in 38 C.F.R. § 4.130 (2014) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under the general rating formula for mental disorders is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria provide that a 30 percent rating is assigned when there is:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent disability rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

Finally, a 100 percent disability rating requires evidence of:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

A GAF score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

VA treatment records dated from June 2006 to May 2007 show symptoms of sleep impairment, mood swings, depressed mood, and isolative behavior.  In November 2006 the Veteran reported that his concentration was not very good and that his short-term memory was getting worse.  It was noted that he went to church and saw friends on a regular basis.  Overall it was noted that the Veteran's PTSD symptoms were mostly under control and that he was on medication.  In May 2007, it was noted that his Zoloft was to be increased to 150 mg for symptoms of depression and PTSD, however.  He also was on risperidone .5 mg for mood stabilization and anger, and trazodone 50 mg for sleep.

The Veteran underwent a VA examination in July 2007.  After conducting a thorough mental health examination, the examiner determined that the Veteran had an Axis I diagnosis of PTSD and an Axis IV diagnosis of living with chronic PTSD symptoms as well as pain and hypertension; he was isolative, thus lacking proper social support system; he was unemployable; and he also had financial problems.  The examiner noted that the Veteran's self-care had been "alright" other than for the many years he drank and used pot to help him cope with (cover up) his feelings associated with PTSD.  The examiner further commented that the Veteran's irritability and problems in trusting other people caused him difficulty at work settings over the years, as did his inability to obtain an adequate amount of good quality sleep (which would leave him with more irritability and decreased ability to concentrate).  It was noted that since military service he did not have any close friends he could trust and had trouble raising his own two children.  The Veteran also commented that his physical problems (hips) and his attitude problems were why he was no longer employable.

A December 2007 VA treatment record notes that the Veteran's mood stabilization could be better; he was still having some anger problems occasionally and still had PTSD symptoms that were troublesome for him.  He indicated that his mood was down but better overall since the increased Zoloft.  He indicated that he was around his grandson a lot and argued with his wife over disciplining him.  The plan was to keep the Zoloft and Trazodone the same but to increase his risperidone dosage for mood stabilization and anger.

The Veteran later died in March 2008 due to multiorgan failure, due to hepatocellular carcinoma, due to chronic active hepatitis C.

Overall the Veteran's PTSD symptoms warranted the next higher 50 percent rating, based on his symptoms causing occupational and social impairment due to impaired memory, difficulty concentrating, impaired judgment in that he had a history of alcohol and drug abuse, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He indicated that he had trouble with working due, in part, to his attitude, and also would have trouble with his memory and concentration problems.  Socially, he also isolated himself a lot and had trouble with his relationships with his family, particularly his children.  While his anger was under control it was monitored by increased dosages of medication to suppress his difficulties with anger.

These symptoms more closely approximate the criteria for a 50 percent rating for PTSD.  The evidence does not support the criteria for a 70 or 100 percent rating for PTSD, however.  The record does not demonstrate severe impairment in both employment and social activities.  The Veteran was married and attended church and did see friends on occasion.  With employment, while it was noted that he was apparently unemployable, the Veteran stated that this was due to his hips as well as his attitude problems.  There is no evidence that the Veteran was totally impaired occupationally due to his PTSD.  While he was arguably significantly impaired occupationally due to his attitude problems and problems with memory and concentration, and his drug and alcohol problems, his social level of functioning did not rise to the level of severe impairment, based on his activities with his church, and his relationship with his wife.

His GAF score of 55 also represents more moderate symptoms, including flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), which is consistent with the criteria for a 50 percent rating under DC 9411.  

Thus, the Board finds that overall the Veteran meets the criteria for a 50 percent disability rating, based on moderate to severe occupational and social impairment due to symptoms such as sleep impairment, social isolation, impaired concentration and memory, trouble working due in part to his attitude, troubled with relationships with his children, impaired judgment in that he had a history of alcohol and drug abuse, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Occupationally, the Veteran was not shown to be prohibited from working due to his psychiatric disorder.  However, he had reported having attitude problems at work and trouble with memory and concentration, which the Board infers as consistent with severe occupational impairment.  

Socially, the Veteran had been married to the same person for since 1973; however, he stated that he had had a troubled relationship with his children to some degree.  He also participated in church activities, but also isolated himself a great deal.  Therefore, the Board infers that socially, the Veteran was at most moderately impaired.  

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

To the extent that the Veteran and the appellant have contended that the Veteran's PTSD was even more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

During his lifetime, the Veteran only had one service-connected disability for PTSD that, as a result of this Board decision, is rated as 50 percent disabling, effective April 23, 2007.  As such, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the rating does not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

In this case, the evidence of record fails to show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  On his formal TDIU claim in February 2008 the Veteran stated that he became too disabled to work in July 2003.  He noted that he had worked full-time as a laborer/ driver since 2000 for the City of Wichita.  He also mentioned that he had not finished high school, leaving after three years, and had training as a barber in 1973.  On his July 2007 VA examination report the Veteran stated that he had not worked since June 2006 due to problems with his hips and cirrhosis.  On the Axis IV diagnosis for mental health disorders it was noted that the Veteran was unemployable.  The examiner further commented that the Veteran's irritability and problems trusting people had caused him difficulty at work settings over the years, as well as his poor sleep and decreased ability to concentrate.  The Veteran commented again that his physical problems (hips) and his attitude problems were the reasons he was no longer employable. 

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disability did not preclude him from securing and following a substantially gainful occupation.  The Veteran's PTSD definitely had a significant effect on the Veteran's ability to maintain employment, as evidenced by his irritability and decreased ability to concentrate.  However, he also had physical disabilities including hip problems, which were listed as some of his reasons for being unemployable.  Even though the examiner in July 2007 noted that the Veteran was unemployable, it was not noted as being related to his PTSD.  The Veteran stated on the examination that he was not employable, in part, due to his bad attitude, but also mentioned other problems including a hip disability as well as cirrhosis.  In conjunction with medical problems including a hip disability and cirrhosis, the Veteran's employability might have been further impaired, especially considering his trouble with alcohol and drugs, and in addition to other psychiatric symptoms.  However, the nonservice-connected physical disabilities are not for consideration in this analysis.  The Board notes that the Veteran was granted service connection for the cause of his death, which involved cirrhosis of the liver, in a January 2012 Board decision.  However, this decision took place after the Veteran's death; and for accrued benefits claims, as noted above, the record is limited to evidence of record at the time of death.  See 38 C.F.R. § 3.1000(a).  To the extent the PTSD affected the Veteran's employment, the assigned schedular rating for the disability compensate the Veteran (and the appellant) for such impairment.  Thus, referral for extraschedular consideration would not be appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD disorder (i.e., severe occupational and moderate social impairment with depressed mood, sleep impairment, social isolation, impaired concentration, and impaired memory) were not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under DC 9411 contemplates symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and the Board finds that these rating criteria reasonably describe the Veteran's disability. 

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an increased rating of 50 percent, but no higher, for PTSD for accrued benefits purposes, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to a TDIU for accrued benefits purposes is denied.


REMAND

In January 2012 the Board remanded the issue of whether the Veteran should have received the married rate for compensation as part of the claim for entitlement to an increased rating for PTSD, for accrued benefits purposes.  The purpose of the remand was to issue a statement of the case to the appellant and notice letter.  Thereafter, the RO issued a statement of the case and notice letter but did not address the issue of whether the Veteran should have received the married rate for compensation.  This must be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for her claim for whether the Veteran's monthly compensation benefits should have been paid at the married rate, for accrued benefits purposes.

2.  Provide the appellant and her representative a statement of the case regarding the issue of whether the Veteran's monthly compensation benefits should have been paid at the married rate as opposed to the single rate for accrued benefits purposes.  The statement of the case must analyze the appellant's claim based on the accrued benefits framework.  She should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning this issue.  Thereafter, if the benefits are not granted, and the appellant perfects the appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


